

SECOND AMENDMENT TO INDUSTRIAL BUILDING LEASE


This Second Amendment to Industrial Building Lease (this “Amendment”) is dated
to be effective as of July 30, 2020 (the “Effective Date”), by and between CLPF-
RESEARCH CENTER, LLC, a Delaware limited liability company,
successor-in-interest to NORTHWOOD RTC LLC, a Delaware limited liability company
(“Landlord”), and CHIMERIX, INC., a Delaware corporation (“Tenant”).


R E C I T A L S


WHEREAS, Landlord and Tenant entered into that certain Industrial Building Lease
dated March 10, 2014 (the “Original Lease”), as amended by that certain First
Amendment to Industrial Building Lease dated December 14, 2017 (the “First
Amendment”, with the Original Lease and the First Amendment being collectively
hereinafter referred to as the “Lease”), for the leasing of approximately 7,925
square feet of space known as Suite E (the “Premises”) in the building commonly
known as Research Tri-Center North I, located at 3501 Tri-Center Boulevard,
Durham, North Carolina 27713 (the “Building”), which Building is part of that
certain industrial project commonly known as Research Tri-Center (the
“Project”), as more particularly described in the Lease; and


WHEREAS, Tenant and Landlord desire to modify the Lease pursuant to the terms
herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, it is the sole intent of Landlord and Tenant to
hereby amend the Lease as follows:


1.Extension of Lease Term and Base Rent. Landlord and Tenant acknowledge and
agree that, pursuant to the First Amendment, the Lease Term expires on July 31,
2021, however, Landlord and Tenant hereby agree to extend the Lease Term for a
period of sixty (60) months, commencing on August 1, 2021 (the “Extension
Commencement Date”) and expiring on July 31, 2026, and the Base Rent during such
extension shall be as follows:

Months
Annual Base Rent Rate Per Sq. Ft.
Annual Base RentMonthly Installment of Base RentAugust 1, 2021 – July 31,
2022$21.00$166,425.00$13,868.75August 1, 2022 – July 31,
2023$21.63$171,417.75$14,284.81August 1, 2023 – July 31,
2024$22.28$176,569.00$14,714.08August 1, 2024 – July 31,
2025$22.95$181,878.75$15,156.56August 1, 2025 – July 31,
2026$23.64$187,347.00$15,612.25

Except as expressly amended or modified in this Amendment, Tenant will continue
to pay all rent, including monthly Base Rent, Additional Rent and all other
charges and expenses pursuant to the applicable terms and conditions of the
Lease.
PAGE 1
Second Amendment to Industrial Build




--------------------------------------------------------------------------------





2.AS IS Condition of Premises. (a) Except as expressly set forth in Section 2(b)
below, Tenant accepts the Premises (including, without limitation, all
equipment, fixtures, systems and racking therein), the Building, the Common
Areas and the Project in their AS IS, WHERE IS, WITH ALL FAULTS condition and
state of repair existing as of the Effective Date, and Tenant agrees that
Landlord shall not be required to perform any work, supply any materials, or
incur any expense to prepare the Premises for Tenant’s occupancy, provided,
however, nothing herein shall relieve Landlord of its obligations under Section
8 of the Original Lease. Tenant shall, at its sole cost and expense, be solely
responsible to obtain any and all licenses, permits and/or consents, if any,
related to its use and occupancy of the Premises.


(b)Notwithstanding Tenant’s obligations to maintain, repair and/or replace any
portion of the Premises, and provided that no Event of Default under the Lease
has occurred (beyond any applicable notice and/or cure period set forth in the
Lease), Landlord agrees to reimburse Tenant up to $33,950.00 (the “HVAC
Allowance”), which HVAC Allowance may be used for Tenant’s costs and expenses
incurred in connection with the maintenance, replacement and repair of the
heating, ventilation and air conditioning system described in the scope of work
attached hereto as Exhibit A (the “HVAC Work”). The HVAC Work described on
Exhibit A and the proposal and contractor specified thereon are hereby approved
by Landlord. The performance of the HVAC Work shall be subject to all of the
provisions of the Lease, including, but not limited to, Section 8 of the
Original Lease. Tenant must perform the HVAC Work and submit to Landlord a
proper Payment Request (hereinafter defined) relating to the HVAC Work within
ninety (90) days after the Effective Date, or else Tenant’s right to receive the
HVAC Allowance shall be null and void, and Tenant shall not be entitled to any
rent offsets or credits for any unused HVAC Allowance; provided, however, if the
completion of the HVAC Work is delayed due to force majeure or other reason
beyond the control of Tenant or there is any dispute about the completion of the
HVAC Work or the billing and the payment for the HVAC Work is delayed, the
period for submission of a Payment Request shall be extended until ten days
following the last date of the payment(s) to the contractor for which the
Payment Request is made, but in no event shall the proper Payment Request be
submitted to Landlord after June 30, 2021. If the total cost to perform the HVAC
Work is less than the HVAC Allowance, then Landlord shall make any unused HVAC
Allowance available to Tenant for other improvements in the Premises, provided
they are made within forty-five (45) days from the date of the Payment Request
for the HVAC Work (and any such other improvements shall be subject to all of
the provisions of the Lease, including, but not limited to, Section 8 of the
Original Lease). If the total cost to perform the HVAC Work is greater than the
HVAC Allowance, then Tenant shall pay all such excess costs and Landlord shall
have no liability therefor. Tenant shall be fully responsible to perform all of
the HVAC Work. Tenant shall be solely responsible to ensure that the HVAC Work
is in compliance with all laws, orders, judgments, ordinances, regulations,
codes, directives, permits, licenses, covenants and restrictions now or
hereafter applicable to the Premises.


(c)The entire cost of performing the HVAC Work shall be paid by Tenant (but
subject to the HVAC Allowance). No advance of the HVAC Allowance shall be made
by Landlord until Tenant has first paid the cost of the HVAC Work to the
contractor(s), vendors, installers, design professionals, and the like, from its
own funds (and provided reasonable
Second Amendment to Industrial Building Lease
PAGE 2




--------------------------------------------------------------------------------



evidence thereof to Landlord). Thereafter, subject to the terms herein, Landlord
shall pay to Tenant the HVAC Allowance in one disbursement following the receipt
by Landlord of the following items: (i) a request for payment and related
invoices, and (ii) final lien waivers from all persons performing work or
supplying or fabricating materials for the HVAC Work, fully executed,
acknowledged and in recordable form (with all of the foregoing being
collectively hereinafter referred to as the “Payment Request”). Subject to the
terms herein, upon final completion of the HVAC Work, but prior to paying to
Tenant any of the HVAC Allowance, Landlord and Tenant will inspect the HVAC Work
and, subject to Landlord’s and Tenant’s review and approval of same, Landlord’s
approval not to be unreasonably withheld, conditioned or delayed, Landlord shall
pay the amount stated in the Payment Request (up to the amount of the HVAC
Allowance) within thirty (30) days following Tenant’s submission of the Payment
Request that satisfies all of the provisions of Section 8 of the Original Lease
and this Section.


1.Renewal Option. Landlord and Tenant hereby acknowledge and agree that Tenant
shall have the right to renew the Lease for one (1) additional period of five
(5) years beginning August 1, 2026 in accordance with the terms and provisions
of Section 2 of the First Amendment (for avoidance of doubt, Landlord and Tenant
acknowledge and agree that from and after the Extension Commencement Date,
Tenant shall have a total of one (1) renewal option for a period of five (5)
years to commence on August 1, 2026). Except as expressly set forth herein,
Tenant shall not have any other rights or options to extend the Lease Term or
renew the Lease.


2.Release of Landlord. Tenant, for itself and on behalf of its owners,
employees, officers, subsidiaries and divisions, hereby waives and releases any
and all known claims and causes of action, if any, which it has or may have
against Landlord or any of its agents arising out of or in any way related to,
directly or indirectly, the Lease and this Amendment, and/or the operation or
condition of the Project, the Building and/or the Premises.


3.Brokers. Landlord and Tenant represent and warrant that they have dealt with
no broker, agent or other person in connection with this transaction except for
Davis Moore Capital, who represents Tenant (the “Tenant’s Broker”), and Foundry
Commercial, who represents Landlord (the “Landlord’s Broker”), and except for
the Tenant’s Broker and Landlord’s Broker, no other broker, agent or other
person brought about this transaction. Landlord agrees to pay a commission to
the Tenant’s Broker and the Landlord’s Broker pursuant to a separate written
agreement(s) between Landlord, Tenant’s Broker, and Landlord’s Broker. Landlord
and Tenant hereby indemnify and hold each other harmless against any loss,
claim, expense or liability with respect to any commissions or brokerage fees
claimed by any broker or finder other than the Tenant’s Broker and Landlord’s
Broker on account of the execution of this Amendment and the transactions
contemplated herein due to any action of the indemnifying party.


4.Miscellaneous. Landlord and Tenant represent each to the other that it has
full right and authority to enter into this Amendment. All other terms and
conditions of the Lease, except as specifically amended or modified by this
Amendment, shall remain in effect and unchanged. All terms used herein having
initial capital letters and not otherwise herein defined shall have the meaning
ascribed to such terms in the Lease, and effective as of the Effective Date, any
defined terms in the Lease that are also defined herein, shall be replaced with
the defined terms in this Amendment. If any conflict exists between the
provisions in this


Second Amendment to Industrial Building Lease
PAGE 3




--------------------------------------------------------------------------------



Amendment and the remaining terms of the Lease, then this Amendment controls.
The Lease, including this Amendment, constitutes the entire agreement of the
Landlord and Tenant with respect to the subject matter of the Lease and this
Amendment, and contains all of the covenants and agreements of Landlord and
Tenant with respect thereto. The recitals set forth above are true and correct
and are hereby incorporated herein by this reference. Landlord and Tenant each
acknowledge that no representations, inducements, promises or agreements, oral
or written, have been made by Landlord or Tenant, or anyone acting on behalf of
Landlord or Tenant, which are not contained herein, and any prior agreements,
promises, negotiations, or representations not expressly set forth in this
Amendment are of no effect. This Amendment may not be altered, changed or
amended except by an instrument in writing signed by both parties hereto. Except
as modified in this Amendment, Landlord and Tenant hereby ratify and confirm all
provisions of the Lease. Accordingly, the parties agree that the Lease remains
in full force and effect with the exception of the lease terms and obligations
that are amended herein.


(Signatures are on the following page.)


Second Amendment to Industrial Building Lease
PAGE 4




--------------------------------------------------------------------------------



Signature page to SECOND AMENDMENT TO INDUSTRIAL BUILDING LEASE


This Amendment is dated to be effective as of the date first written above.


TENANT: CHIMERIX, INC.,
a Delaware corporation




By: /s/ Michael Sherman  Name: Michael Sherman  Title: President and CEO  




LANDLORD: CLPF-RESEARCH CENTER, LLC,
a Delaware limited liability company


By: Clarion Lion Properties Fund Holdings, L.P., its sole member


By: CLPF-Holdings, LLC, its general partner


By: Clarion Lion Properties Fund Holdings REIT, LLC, its sole member


By: Clarion Lion Properties Fund, LP, its managing member


By:  Clarion Partners LPF GP, LLC, its general partner By: Clarion Partners,
LLC, its sole member


By: /s/ Ryan J Bandy  Name: Ryan J Bandy  Title: Senior Vice President  


Second Amendment to Industrial Building Lease
PAGE 5




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.
EXHIBIT A


HVAC WORK


[*]




Second Amendment to Industrial Building Lease
PAGE 6

